GAUDIN, Judge.
This is an appeal by Aaron C. Vicknair from a judgment (by default) saying that he is the natural father of Mason Schexnaydre, born on October 21, 1994 to Tina Sehexnay-dre.
On appeal, Vicknair contends that the state, by letter to him dated August 3, 1995, scheduled an appointment on August 24, 1995. This was cancelled. Vicknair further contends that the state ignored his letter dated August 10, 1995 requesting a blood test.
The petition to establish paternity was filed on November 14, 1995. The record shows domiciliary service. When Vicknair did not in any way respond to this petition, judgment by default was entered on May 18, 1996.
When the default was confirmed, Tina Schexnaydre testified that Vicknair was the only possible father. Another witness testified that when the child was christened, Vick-nair was present and was introduced as the father. The other witness at the default proceedings said that when she went to Tina Schexnaydre’s residence to see the baby, Vicknair was there.
The default judgment appears proper in every respect except for the fact that the state made no reference to earlier communications with Vicknair. No mention was made of either the scheduled appointment of | aAugust 24, 1995 or Vicknair’s August 10, 1995 letter.
The state did not answer Vicknair’s appeal; consequently, we were not favored with reasons why the default judgment was legal and should stand in spite of the alleged irregularities recited by Vicknair in his appeal.
In the interest of justice and in the wake of the state’s failure to respond to this appeal, we set aside the May 18, 1996 judgment and we remand for further proceedings after Vicknair has been given a blood test.
REVERSED AND REMANDED.